Citation Nr: 1025403	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-27 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to August 
1980, and was awarded the Republic of Vietnam Gallantry Cross 
with Palm, among other decorations.  He died in June 2005; the 
Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).

In December 2009 the appellant testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been added to the claims file.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At her December 2009 Board hearing, the appellant indicated that 
the Veteran was only diagnosed with cancer six weeks prior to his 
June 2005 death.  Review of the claims file, however, reveals 
that the most recent records in the file are private treatment 
records dated in 2003.  Although the Veteran's causes of death 
are listed on his death certificate, the Board finds that due to 
the nature of the appellant's claim, these records must be 
obtained prior to adjudication of the appeal.

The underlying cause of the Veteran's death was colorectal 
cancer.  During his lifetime, service connection was in effect 
for ureteric calculus.  However, the RO did not obtain an opinion 
as to the relationship between these conditions.  Moreover, the 
Veteran's service personnel records reveal that the Veteran's 
military occupational specialty was that of aircraft fuel systems 
technician.  To that end, in a September 2006 letter, the 
Veteran's friend and fellow service member described the 
chemicals and toxins, to include methyl ethyl ketone, around 
which he and the Veteran both worked during the course of their 
multiple-decade careers.  The Board finds that this lay statement 
is competent evidence that the writer and the Veteran may have 
been exposed to chemicals during their work as fuel systems 
technicians.  Therefore, it should also be determined whether the 
Veteran's inservice exposure, consistent with his 22 years of 
service as an aircraft fuel systems technician, caused or 
contributed to the Veteran's development of colorectal cancer.

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, when adjudicating a claim for dependency and indemnity 
compensation, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability during 
his or her lifetime.  The Court concluded that, in general, 
section 5103(a) notice for a dependency and indemnity 
compensation case must include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a claim 
based on a condition not yet service connected.  Review of the 
claims file reveals that none of the notices provided to the 
appellant were sufficiently detailed as to fully comply with the 
requirements of Hupp.  This must be accomplished on Remand.

Accordingly, the case is remanded for the following actions:

1.  Notify the appellant what information and 
evidence are still needed to substantiate her 
claim for service connection for the cause of 
the Veteran's death.  38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.159 (2009).  Specifically tailor this 
notice to comply with the Court's holding in 
Hupp as to claims for VA dependency and 
indemnity compensation, including a listing 
of those disorders for which service 
connection was established during the 
Veteran's lifetime, an explanation of the 
evidence and information required to 
substantiate a claim for service connection 
for the cause of the Veteran's death based on 
one or more previously service-connected 
disorders, and an explanation of the evidence 
and information required to substantiate a 
claim based on a disorder not yet service 
connected.

2.  Contact the appellant and indicate that 
VA is aware that the Veteran was treated at a 
private facility for the terminal cancer from 
May 2005 to June 2005, and request that she 
provide those records or authorization such 
that the RO may obtain them.  Based on her 
response, attempt to procure copies of all 
identified records, and associate them with 
the claims file.  Document all attempts to do 
so.  If, after making reasonable efforts to 
obtain any of these records, the RO is unable 
to secure same, notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further action 
to be taken by the RO with respect to the 
claim.  Provide a reasonable amount of time 
in which the appellant may respond.  

3.  Once the private treatment records have 
been obtained, or it has been determined that 
they are unavailable, arrange for one or more 
VA examiner(s), as appropriate and necessary, 
to review the Veteran's claims folder and a 
copy of this Remand.  After review of the 
evidence of record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
service-connected ureteric calculus caused or 
contributed substantially or materially to 
cause his death, or combined to cause death, 
or aided or lent assistance to the production 
of death.  The examiner should also comment 
as to whether it is at least as likely as not 
that the chemicals to which the Veteran would 
likely have been exposed during his 22 years 
of service as an aircraft fuel systems 
technician, to include the chemicals 
described in the Veteran's fellow service 
member's September 2006 letter, caused or 
were otherwise a factor in the causes of 
death listed on the death certificate.  A 
complete rationale must be provided for all 
opinions expressed by the examiner.

4.  When the above development has been 
completed, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  If any benefit 
sought on appeal remains denied, an 
additional supplemental statement of the case 
must be provided to the appellant.  After she 
has had an adequate opportunity to respond, 
the appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


